Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 12/08/2021.
Claims 14 and 16-35 are pending.
Claim 14 is independent.
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kou Baoquan (CN 104967276).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 16-19-25, 28-32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al. (US 2007/0152513) in view of Kou Baoquan (CN 104967276).

Re claim 14, Shikayama teaches (Figures 1-6) an ironless linear motor, comprising:
a secondary part (1a; para 66) including:
a spacer (Fig. 2, 202; para 66);
(202; para 66),
the yoke plates arranged opposite to each other (Fig. 1-2) and extending in planes parallel to the magnetic path (Fig. 2); and
a plurality of permanent magnets (201a, para 66) fixed in place on inner sides of the yoke plates oriented toward the magnetic path (para 66); and 
a primary part (106) adapted for linear movement along the magnetic path (106);
wherein the permanent magnets have a width that decreases in an extension direction perpendicular to the magnetic path (para 66 and 69); and
but fails to explicitly teach wherein the primary part has a constant width along the extension direction.
Kou teaches (Figures 1-7) wherein the primary part (primary includes the primary winding 11 and a fixed plate 12) has a constant width along the extension direction (para 37; discloses that the plate is a fixed plate and a flat plate).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the primary part of Shikayama with the primary part of Kou to allow the coils to be symmetrically arranged on both sides (see Kou; para 37) and for the conductivity to be constant along the complete surface area as also taught by Shikayama in figure 6.

Re claim 16, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the permanent magnets have a maximum width on a lower side oriented toward the spacer (see Shikayama; para 66) and a minimum width at an upper side (see Shikayama; para 66).

Re claim 19, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the width of the permanent magnets is constant at least in a lower portion of the permanent magnet in (see Shikayama; para 69), and the width of the permanent magnets decreases only in an upper portion of the permanent magnet (see Shikayama; para 69).

Re claim 20, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the width of the permanent magnets decreases linearly along the extension direction (see Shikayama; para 66).

Re claim 21, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the permanent magnets have a trapezoidal cross-sectional area that is arranged perpendicular to the magnetic path (see Shikayama; para 69).

Re claim 22, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the width of the permanent magnets decreases non-linearly along the extension direction (see Shikayama; para 69).

Re claim 23, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the permanent magnets have a cross-sectional area situated perpendicular to the magnetic path that does not change in a direction of the magnetic path (see Shikayama; fig. 2; para 69).

Re claim 24, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the secondary part provides an air gap that is substantially constant along the extension direction (see Kou; para 38; two air gaps are formed).

Re claim 25, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the two yoke plates have a substantially rectangular cross-sectional area arranged perpendicular to the magnetic path (see Shikayama; Fig. 2; para 69).

Re claim 28, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the spacer includes a plurality of uninterrupted free recesses adapted for weight reduction of the spacer (see Shikayama; Fig. 2; para 66).

Re claim 29, Shikayama in view of Kou teaches the ironless linear motor according to claim 28, wherein the recesses are cylindrical (see Shikayama; Fig. 2).

Re claim 30, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the yoke plates (see Shikayama; 202) include recesses (Fig. 2 shows a recess) adapted to align the yoke plates and the spacer (see Shikayama; Fig. 2; 202).

Re claim 31, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein magnetic poles of the permanent magnets on opposite yoke plates are complementary (see Shikayama; para 66).

Re claim 32, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein magnetic poles of the permanent magnets alternate along the magnetic path (see Shikayama; para 69).

Re claim 35, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein an entire height of the primary part that is located between the permanent magnets has the constant width along the extension direction (see Kou; para 37; discloses that the plate is a fixed plate).


Re claim 17, Shikayama in view of Kou Baoquan teaches the ironless motor according to claim 16, however is silent as to the minimum width is less than 98% of the maximum width. Nonetheless, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the minimum width is less than 98% of the maximum width to reduce thrust fluctuations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233). In addition, the length being 98% less than the maximum width is consider to be a design matter, since any other length width to include 90%, 80% or even lower would still appear to work, since the option is to have more air gap at the top portion of the permanent magnet, which the prior art already teaches. 

Re claim 18, Shikayama in view of Kou Baoquan teaches the ironless linear motor according to claim 14, however is silent as to the width of the permanent magnets decreases along at least 40% of a height of the permanent magnet in the extension direction. Nonetheless, Shikayama before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the width of the permanent magnets decreases along at least 40% of a height of the permanent magnet in the extension direction to reduce thrust fluctuations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233). In addition, the width of the permanent magnets decreasing along at least 40% of a height of the PM in the extension direction is . 

Claims 26-27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al. (2007/0152513) in view of Kou Baoquan (CN 104967276) as applied to claim 14 above, and further in view of Li et al. (US 7,989,993).

Re claim 26, Shikayama in view of Kou teaches the secondary part according to claim 14, but fails to explicitly teach wherein the two yoke plates include a reinforcement structure on an outer side being formed by a periodic change in a plate width in a direction of the magnetic path.
Li teaches (Figure 4) wherein the two yoke plates include a reinforcement structure on an outer side being formed by a periodic change in a plate width in a direction of the magnetic path (see Li; Fig. 4; col 2 line 66 – col 3 line 11).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Shikayama with that taught by Kou further with that taught by Li to improve the performance of the linear motor (see Li, col 2 lines 9-13).

Re claim 27, Shikayama in view of Kou in view of Li teaches the secondary part according to claim 26, wherein the spacer includes a number of installation points (see Li; Fig. 4; col 2 line 66 – col 3 line 11) adapted to attach the secondary part to another component (see Li; Fig. 4; col 2 line 66 – col 3 line 11), local minima of the reinforcement structure overlapping with the installation points along a direction of the magnetic path (see Li; Fig. 4; col 2 line 66 – col 3 line 11).

Re claim 34, Shikayama in view of Kou in view of Li teaches the ironless linear motor according to claim 26, wherein the reinforcement structure is adapted to counteract and/or avoid bending of the yoke plates (see Li; Fig. 4; col 2 line 66 – col 3 line 11).


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al. (2007/0152513) in view of Kou Baoquan (CN 104967276) as applied to claim 14 above, and further in view of Shiratori et al. (US 2002/0125780).

Re claim 33, Shikayama in view of Kou teaches the ironless linear motor according to claim 14, wherein the permanent magnets are fixed in place on the inner sides of the yoke plates by a bonding agent that compensates for bending of the yoke plates.
Shiratori teaches (Figure 2) wherein the permanent magnets (5) are fixed in place on the inner sides of the yoke plates (4) by a bonding agent that compensates for bending of the yoke plates (para 47; discloses that the magnets are bonded by a bonding agent).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Shikayama with that taught by Kou further with that taught by Shiratori to adjust the balance of the magnetizing operation (see Shiratori, para 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY R BROWN/Examiner, Art Unit 2846           

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846